Citation Nr: 1542778	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes to the Board of Veterans Appeals (Board) from a March 2014 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO established service connection for PTSD with alcohol use disorder, which was noted to be previously rated as schizophrenia, schizoaffective type, competent .  In essence, the Veteran's psychiatric pathology, previously diagnosed as schizophrenia, schizoaffective type, competent, was currently noted to have a changed diagnosis of PTSD with alcohol use disorder.  However, it was a continuation of the already service-connected psychiatric pathology, but under a changed diagnosis.  Although the diagnostic code for the disability changed, both the former and the current codes are rating pursuant to the same criteria.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in July 2013  prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and VA has complied with that duty.  The VA examination is adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran has been assigned a 50 percent rating for PTSD which contemplates PTSD which is productive of occupational and social impairment with reduced reliability and productivity, but is not productive of occupational and social impairment, with deficiencies in most areas.  The Veteran was afforded a VA examination in February 2014.  That examination specifically determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

It was noted that the Veteran had been married to his second wife for 12 years, but she recently died of cancer.  He maintains a relationship with his son and one of his stepchildren.  That stepdaughter had been living with the Veteran with her children.  He did not have close friends, but had some acquaintances from his Alcohol Anonymous group.  The Veteran was employed for the federal government until his retirement in 2002.  The Veteran reported that he had been treated for anxiety with medication.  He had abused alcohol in the past, but his alcohol abuse was in remission.  

The Veteran's PTSD resulted in recurrent, involuntary, and intrusive distressing memories of the traumatic event.  He also had persistent avoidance of stimuli associated with the traumatic event, beginning after the traumatic events occurred, as evidenced by avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  The Veteran also had negative alterations in cognitions and mood associated with the traumatic event, beginning or worsening after the traumatic event occurred, as evidenced by persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  The Veteran had markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  In addition, the Veteran had marked alterations in arousal and reactivity associated with the traumatic event, beginning or worsening after the traumatic event occurred, as evidenced hypervigilance, exaggerated startle response, and problems with concentration.  The symptoms had been present for more than one month and caused clinically significant distress or impairment in social, occupational, and other important areas of functioning.  The Veteran exhibited, depressed mood, anxiety, panic attacks that occur weekly or less often, and disturbances of motivation and mood.  The Veteran's speech was fast and loud.  Overall, he was cooperative.  He was appropriately dressed.  His thought process was logical, but he did not stay focused.  His concentration was fair and memory was intact.  There was no history of hallucinations or delusions.  The Veteran denied having active suicidal or homicidal delusions, thoughts, or plans.  The examiner indicated that there were no other symptoms.  

A 70 percent rating is not warranted because the Veteran's PTSD is not productive of occupational and social impairment, with deficiencies in most areas.  The Veteran does not have suicidal ideation.  The Veteran does not engage in obsessional rituals.  The Veteran's speech is fast and loud, but not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  While the Veteran has some panic attacks, they are not near-continuous according to the examination report.  While the Veteran has depression, it is not to the extent that he is unable to function independently, appropriately and effectively.  Impaired impulse control was not shown.  There is no evidence of spatial disorientation.  The Veteran does not have neglect of personal appearance and hygiene.  On examination, he appeared appropriately dressed.  The Veteran does not have close friends, but he is able to associate with others at his AA meetings and he maintains family relationships.  He retired from federal employment.  

The United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").   Thus, when making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  

In this case, the Veteran has anxiety, a lack of focus, and has concentration problems.  However, the Board finds that these symptoms are similar to those contemplated by the 50 percent rating.  Given the frequency, nature, and duration of the Veteran's symptoms, and duly noting the specific assessment by the VA examiner that the Veteran has no more than occupational and social impairment with reduced reliability and productivity, the Board finds that the Veteran's current symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Accordingly, the Board concludes that the criteria for a 70 percent rating are not met.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability, beyond what is contemplated by the rating criteria.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disability's manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 50 percent for PTSD with alcohol use disorder is denied.  



____________________________________________
KELLI A. KORDICH
ActingVeterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


